Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 1 of 45

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

SALLY BEHR OGDEN
PLAINTIFF,
Vv.
JOHN HERBERT OGDEN : Case No. 4:19-cv-00234

DEFENDANT.

 

AMENDED COMPLAINT*
Statement of Jurisdiction and Venue

1. Plaintiff Sally Behr Ogden is an individual who resides at 81 Willow Brook Road,
Clinton Comers, NY 12514.

2. Defendant John Herbert Ogden is an individual who resides at 187 Jimmy Blige
Lane, Richmond Hill, GA 31324.

3. The amount in controversy exceeds $75,000.00 exclusive of interest and costs.

4, This Court has jurisdiction based upon diversity of citizenship of the parties
pursuant to 28 U.S.C. §1332(a)(1).

5. Venue is proper in this District because the Defendant resides m this District
pursuant to 28 U.S.C, §1391(b}\ 1).

FIRST COUNT
(Breach of Contract)

1-5. Plaintiffrepeats and reaffirms the allegations of Paragraphs | - 5 of the Complaint

as if fully set forth herein.

* The Complaint is being amended to attach Exhibits B and C.
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 2 of 45

6. From September 6, 1975 until October 19, 2009, the Plaintiff and Defendant were
married. For most of the marriage, the Plaintiff and Defendant resided in Greenwich, CT.

7. The Plaintiff and the Defendant were divorced in a proceeding in the Connecticut
Superior Court, Judicial District of Fairfield at Bridgeport, Dkt. No. FBT-FA-4026420-S (the
“Divorce Action”).

8. On October 19, 2009, the Honorable Barry Pinders entered a judgment of divorce
in the Divorce Action.

9. On October 19, 2009, in conjunction with the Divorce Action, the Plaintiff and
the Defendant entered into an agreement which is attached hereto as Exhibit A (the
“Agreement”).

10. Prior to the Agreement, Defendant was the sole owner of Southland Holding, Inc.
(“Southland”). Southland’s sole asset was an office building located at 8052 Armstrong Road,
Santa Rosa County, Florida.

11, Pursuant to §8.1 of the Agreement, the proceeds of any sale of the Property are to
be divided as follows:

(i) Any mortgage or other debt shall be paid, after being properly
documented;

(ii} The Credit Suisse Loan for approximately $1,000,000 owed by the
Husband and to which the Wife is by virtue of this agreement equally liable shall be paid;

(iii) Real estate brokers’ commission shall be paid;

(iv) Property taxes shall be paid;

(v) Reasonable attorney’s fees and disbursements including real estate

conveyance taxes incident to the sale shall be paid;
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 3 of 45

(vi) Mutually agreed to fix-up expenses shall be reimbursed to the party
paying for cost of same; and

(vii) The balance remaining plus the cash on hand in the bank account and
escrow account shall be divided between the parties fifty (50%) percent to the Husband and fifty
(50%) percent to the Wife.

12. On January 26, 2017, the Property was sold to Pensacola Stevedore Company,
Inc. The sale generated $1,380,502.67 to Southland. See Exhibit B.

13. In October of 2018 almost two years after the sale, Defendant informed Plaintiff
of the sale and proposed a distribution set forth in Exhibit C by which he proposed to pay
Plaintiff $108,712.48, but the deductions Defendant proposed in Exhibit C are not legitimate.

14. At the time of the Agreement, the Property had no mortgage and the Credit Suisse
Loan referenced in the Agreement was repaid in 2011 from equal funds of the Plaintiff and the
Defendant. Accordingly, the $947,577.71 taken by the Defendant was illegitimate.

15. The $100,000 Southland Technology Note was forgiven years before the sale.
Thus, it should not have been paid from the proceeds of the sale.

16. The $115,000 in management fees are excessive and exceed a market rate fee by
at least $17,500.

17. Pursuant to §8.1(B) of the Agreement, the net rents from the Property were to be
held in joint names between the Plaintiff's representative and the Defendant. The rentals were to
be used to pay expenses of the Property and the excess held for the benefit of both Plaintiff and
Defendant. Defendant was to provide an accounting to Plaintiffs representative of the rents and

their usage each quarter. Upon information and belief, Defendant has failed to do so.
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 4 of 45

18. By failing to distribute the proceeds of the sale in accordance with the Agreement,
Defendant has breached the Agreement.

19. By failing to provide an accounting of the rents as required by the Agreement,
Defendant has breached the Agreement.

20. As a result of Defendant’s breaches, Plaintiff has suffered damages.

SECOND COUNT
(Breach of Fiduciary Duty)

1-20. Plaintiff repeats and reaffirms the allegations of Paragraphs 1 - 20 of the
Complaint as if fully recited herein.

2, Since Defendant exercised exclusive control of Southland, Defendant owed
Plaintiff a fiduciary duty to act in her best interest.

22. By charging the Property with illegitimate expenses, and excessive fees and
failing to properly distribute the sale proceeds, Defendant has breached his fiduciary duty to the
Plaintiff.

23. As aresult of Defendant’s breach of fiduciary duty, Plaintiff has been damaged.
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 5 of 45

WHEREFORE, Plaintiff claims:

a. damages;

b. interest;

c. costs; and

d. such legal or equitable relief as the Court may deem appropriate.

PLAINTIFF
SALLY BEHR OGDEN

By:  /s/Kathleen Horne
Kathleen Horne
(Bar No.: 367456)
Bouhan Falligant LLP
One West Park Avenue
P.O. Box 2139
Savannah, GA 31402-2139
Tel.: 912-644-5739
khorne@bouhan,com

 

and

Jeffrey Hellman

Law Offices of Jeffrey Hellman, LLC
(Juris No. 433635)

195 Church Street, 10" Floor

New Haven, CT 06510

Tel.: 203-691-8762
jeff@iefthellmanlaw.com

 
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 6 of 45

Case 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 6 of 34

EXHIBIT A

. | AGREEMENT mada as of the 19{h day of October, 2009, by and bebween
J. HERBERT OGDEN (hereinafter sometimes tefered to as the “Husband’} and
SALLY B. OGDEN. (hereinatier sometimes referred to as the “Wite"y.

WITNESSETH:
WHEREAS, the parties herelo married on September 6, 14875 in
Princeton, New Jersey: and
WHEREAS, there are three children issue of thee martlage, namely:
Satah Oakley Ogdsn, Nicholas Belfield Ogden; and Elizabeth Lawrenca Ogden,
all such issue having reached their raspective majority.
WHEREAS, trreconoliable dilferences have arisen between said parties as
@ result of which the Marriage of the parties has broken down ietrievably and
they desire to live separate and apart and will continue to five Separate and apart:
and
WHEREAS, the partiss are desirous of entering into an agreement under
which they may five Séparate and apart and under which fair and reasonabla
provision will be made for the seitement, adjustment and compromise of all
Bropenty rights and questions: and
WHEREAS, each of the panies herefo ts fully advised as io the property,
asiale aad praspecis of the alter and has been fully advised by his or her
aflorney as to their respective fights and Uabllities, each agalnsl the ofher, and ta
and upon the property and estate of tha other, and .
WHEREAS, the Husband has instituted an action agalnst the Wife

claiming a Oissotullon of Marrlage, which action fs now pending In the Superior

BRINGEMORT

edt AMOR RR EE ee ect ge on

a fines een ee pen
:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 7 of 45
eR se 4:19 cv-00234- WEMLCLR Document1 Filed 09/16/19 Page 7 of 34

Couel for the Judiclal Disirlel of Fairfield at Bridgeport and bears Docket No. FRT
FA XX-XXXXXXX S.

NOW, THEREFORE, in consideration of these promises and undertakings
herein contained and set forth and for other good and valuable consideraifon
made over by each party to the other, the receipt and sufficiency of which fs
hereby acknowledged, it fs covenanted and agreed as follows:

ARTICLE!

SEPARATE WAYS

14) The parlies may at all times hereatter jive and continue to live
separate and apart Each shail be free from interfarence, authority and control,
direct or indirect, by the other as fully as if he or she ware single and unmarried,
Each parly may reside at such place or places as he or she may select. The
parties shall not harass each other or compet or, by any legal or other proceeding
for the restitution of conjugal rights or otherwise, endeavor to compe! the other to
cohabit or dweil with him or her.

7.2 Except as herein otherwise provided, the parties agree thal they
have heretofore divided their jointly owned {anglble (and intangibla) personal
properly fo their mutual satisfaction. The parties herelo agree that hencefarth

each of the parties shall own, have and enjoy independently of any claim or right

 

of the other party, all items of personal property of every Kind, nature and
description and wherever situated which are now owned by of held by or which
may hereafter belong or come to the Husband or the Wife oath the (ul power lo bo.

the Husband or the Wife to dispose of same as fully and effectually in all respects

ge :
as if he or she were unmardled, aN <p ‘
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 8 of 45
Case 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 8 of 34

ARTICLE!

DIVISIGN OF PERSONAL PROPERTY

2.1 Except as hereln atherwise provided, the partles agree that they
shall divide their jointly owned personal properly to their mutual satisfaction. All
personal property in ths name and/or possession oa! tha Husband at the date
hereof shall ba and remaln the property of the Husbant Ail furniture, books, bric-

-a-brac_personal-propgenty af household rawre, personal effects, Including and
objects dart and all toola, machinery and gardening equipment located af the
storage facilites in New London, Connecticul, Stamford, Connecticut and

Poughkeepsie, New York shail be equally divided between the partles within sixty

 

(60) days from the date of dissolulion of the parlies' mariage. | However, tha

 

ems of personat property that came ie the Wife from her famiij'as a git or -

—_

inherlance shall ba and become the property of the Wile, Notwithstanding any

of the above, fhose Items of personal properly appearing on Schedule A hereto,

shall be and becarne the property of the Husband and he shall take possession

 

of these Kerns wihin ninely (90) days from the date of dissolulion of the parties’

 

inarriage, Except for each parties‘ jawelry, and excluding the.ilems referenced

above, which each parly shall relain respeclively, the joint personal property
eee eee eet

Including furniture, art, antiques, ete. shall be equally divided. The parties shall

proceed wilh altemate selection (within ninely days of tha date of dissolution of

 

the parties’ marriage} of sald tems, with a coin loss determining which parly has

—-

first selection and allernating thereafler until all {he propery has been divided.

———
2.2 The parties jointly own five horses that are kept In New York, The

 

Spe

oe

J

Ne (eet ange aan
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 9 of 45
Case 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 9 of 34

parties agree thal fille fo said horses shall be transferred to their daughter,

Elizabeth Lawrence Ogden.

ARTICLE ul

DIVISION OF AUTOMOBILES/RECREATIONAL VEHICLES

3.4 Tha following vehicles/boats are titled In the Husband's name:

1962 Mercedes 2005E

1996 Plymouth Voyager
2004 Foyola Prius

2006 Jeep Grand Cherokee
2007 Audi A&é Advani

2008 BMW X&

25° Black Fin Boat- % interest
21' Rabalo 156hp Beal

13' Boston Whaler Boat

“FOP Ao em

Within ten (40) days af the date of dissofutton of the parlies’ mardage, the
Husband shall transfer title to the following automobiles ta the Wife:

a. 1962 Marcedes 20085

b. 1998 Plymauth Voyager; and

c. 2007 Audi AG Advant
From lhe date of ihe transtar, the Wife shail be responsible for all expenses and
costs related to said automobiles and Indemnify lhe Husband and hold him
harmless with respect thereto. The Husband shall indemalfy tha Wife and hold

her harmless as to any foans/ Habililles on lhe vehicles and boats that he is

relaining.

ARTICLE IV
COUNTRY CLUB MEMBERSHIPS

 

4.7 A. The Husband is a mernber of the follawing clubs:

Fisher's istand Club;
Fisher's Istand Yacht Club;

Fisher's Island Sportsman's Ciub; ALA
Hay Harbor Club i é

ap ep
Round Hill Country Club; and

é.
f. Nantucket Golf Club

q. New York City Racquet Club
h Deubles Glub

Within len (10) days from the date of dissolution of the parties’ marriage,
the Husband shall transfer his Hay Harbor Club and Daubles Cluy memberships
to the Wile, She shall pay the annual dues and assessments, if any, of such
memberships and shall pay all other charges for the use of Ihe Clubs and Its
facilities which are incurred or become due and payable hereafler and she shalt
indemnify the Husband and hold him harmless in connection therewith. The
Husband shali retain all other memberships set forth above and he shall pay the
annual dues and assessments, if any, of such memberships and shall pay all
other charges for the use of tha Clubs end ils facilites which are Incurred or
become due and payable hereafler and he shall indemnify the Wite and hold her

harmless with respect thereto.

a, The Wife is a member of the Colony Club. Sha shall retain
sald membership fee and clear of any claim by the Husband and she shall pay
the annual dues end assessmenis of such membership and shall pay all other
charges for use of the Club and ils factiitias which are incurred or become due

and payable hereatier and she shall indemnify the Husband and hold him

harmless wilh respect thereto.

ARTICLE V
DIVISION OF RETIREMENT ASSETS

5.4 The Husband agrees that the Coud in the pending actlon shall

enter a Qualified Damestic Relations Order Wensferting to the Wife fifty (50%)

a

Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 10 of 45
Case 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 10 of 34

t
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 11 of 45
Case 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 11 of 34

percent of his accrued interest in the Conestoga/Westlield Capllal Pension Plan,
valued as of the date of the dissoluffon of the parties’ marriage, together with
investment gains and losses from the date of dissolution of the parties’ marilage
to the date of distribution to the Wila. This transfer shall be a lax-free transfer;
provided, however, fal payments made lo the Wife pursuant to sald Qualified
Domestic Relations Order shall be laxable fo the Wife as provided In the
Retirement Equily Act of 1984. The Court shall retain jurisdiction to effectuate
the enity of this order, To the extent permitled by tha GanestogaAVesthied
Capltal Pension Plan, the Qualified Domestic Relations Order shall specify that
the Wife will be named as the surviving spouse of the pre-retirement death
benefils payable under the Conestoga/Wesifiald Capital Pansion Pian, with
respect to that portion af the Husband's benefil which fs assigned pursuant to this
paragraph. in no avent shall the pre-retirement dealh benelt payable fo the Wife
exceed the benefit which would have been paid to her had the Husband
survived, In the event the Plan Administrator does not honor the Qualified
Domestic Relations Order, tha Court shall have the power to enter allernalive
orders to effectuate the intention hereln, The parties agree that Attorney
Elizabeth McMahon shall prepare tne QDROs and thal they shail equally be
responsible far her fees.
§.2 The Husband has an Interest in a Salir individual Retirement
Account. He shalf cause fifty (50%) percent of his IRA to be transferred to the
Wile (by appropriale rallover} within 30 days of the dissolution hearing. She shail

recalye one-half of each cash and non-cash holding in said account,

LRP teeter ee
Case 4:19-cv-00234-WTM
ase 4:19-cv-00234- WT

6.3 The Wile shail retain the Safir Individuat Retirement Account held In
her same free of any clalm by the Husband.

ARTICLE Vi
DIVISION GF REAL PROPERTY

6.1 The Husband and Wile are joint owners of reat property lacaled at
41 Flanagan Hil Road, Amania, New York, The Wile shall have Fred King as her
agentiproxy for decision making purposes relating to the sale of the house but
not as beneficiary of any monies. Said praperty shall be listed for sale at the
Husband and Fred Klng's mutual agreement, afer consuitation with a broker of
the parties’ choosing. The Husband shall have authority to hendis af
arrangements In connection with the sale with Frad King, as agent far the Wife.
He shall confer and consult with Fred King, as agent for the Wile, regarding sald
arrangements and they shall use their best efforts to mutually agrea on the
detalis regarding the sale of the house including when to ist the house and sell
the house as well as all fix up and improvement costs. In tha event the parties
can not agree on any Issue regarding (he sale, the court shall retain jurisdiction
over (he sale and any Issues regarding the sale... The Husband shall instruct the
listing broker to keep fhe Wile Informed with respect fo the sale. {n the event an
alfer is received within five (5%} percent of the fisting price, which offer one of the
parties wishes to accept, the offer shall be accepted by both parties. The
proceeds of the sale shall be divided as follows:
(} The balance on the existing first mortgage shall ba pad;
(ii} Real estate brokers’ commission shall be paid:

{iii} Property laxas shall be paid:

wah Document 11 Filed 12/03/19 Page 12 of 45
M-CLR Document1 Filed 09/16/19 Page 12 of 34

“fe

compere ee
OO gS AIC

(iv) Reasonable atormeys’ fees and disbursements including
taal estale conveyance taxes incident to the sale shall be paid;

{vy} Mutually agreed [o fix-up expenses shaft be reimbursed to
the party paying for cosl of sane;

(vl) The balanee shall be divided between the partles fifty (501%)
percent to the Husband and fly {50%} percent to the Wile.

With respect to the sale, each parly shall report and ba responsible for

tity percent (50%) of any gain on Ihelr fax return, Absent court order of mutual
consent in writing nekther party shall causa any fien lo be placed on the Amenia
home.

6.2  Unill ihe closing of the sale of the premises, Ihe parlies shall use
their best efforts to rent the property to a third parly. Any rental income in excess
of the monthly debt service and expenses shall be paid fifty percent (59%) to the
Husband and fifty percent (50%) to the Wife. The Husband shall confer and
consult with Fred King regarding the teasing of the property and they shell use
their best efforts to mutually agree on the detalls regarding the laasing of the
house. in the event the parfles can not agiee on any issue regarding the lease,
the cour shall retain furlsdiction over this issue,

6.3 Prior to the division of assets sel forth in Acticla Vifbelow, and from
Safir Account xxxax6118 the padies shall deposit $260,000 (or such other
armount as mutually agreeable in writing) Into a seperate account ta ba used for
the deferred maintenance ilems, morigage, insurance, utilities, faxes, end

mainienance expenses for the home. The account shall be in the name of the

LR_ Document 11 Filed 12/03/19 Page 13 of 45
-00234-WTM-CLR Documenti Filed 09/16/19 Page 13 of 34

a

cont ote
Husbang and Fred King he shall provide a quarlerly accounting to Fred King, on
behalf of the Wife, with documeniation evidencing monies coming inlo the
account end being dispersed fram the account.

6.4 The partles agree fo spend up lo $60,000 of the $250,000 on the
deferred maintenance items of the residence from |he separate account
referenced above. Any home improvements or renovation expenses beyond the
initia! $66,000 shail be Incurred only by mutual agreement of the Husband and
Fred King, in writing, and shall be pald fifly percent (50%) by the Husband and
fity percent (50%) by the Wile.

6.8 = Any monies remaining in the joint account at the time the house Is
sold shall be divided fidy (50%) percent to lhe Husband and fifty (50%) percent te
the Wifa.

6.6 Any shortfalls in terms of oxpanses, repairs and maintenance lems
related to the house shall be paid tify percent (60%) by the Husband and pald

filly percent (50%) by ihe Wife. The Husband shall provide Fred King wilh a
caiculation of expenses due from tha Wife and said funds shall ba deposiled Into
fhe account within len (10) days of having knowledge of said shortfall,

ARFICLE Vil
DIVISION OF FINANGIAL ACCOUNTS

7.4 Within fourteen {14} days from the dale of dissolution of the
parties’ marriage, {he partles shall divide ihe accounts as set forth on Schedula 6
using the percentage split indicated for aach account and/or asset on said

schedule. The split of the stocks/securitles shall divided be in proportion to how

:19-cv- LR_ Document 11 Filed 12/03/19 _ Page 14 of 45
se 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 14 of 34

a
Case 4:19-cv-00234-WTM-CLR

the overall division of each account has been agreed to per schedule 8 and this
Agreement,
7.2 The parties understand and agree that the assels held In the Credlt
Sulsse accounts shall ba maintained at Credit Suisse,to the extent necessary to
collatorize the Credit Sulsse Joan (which both parties are responsible for}
associated with the asset sel forth in Anicle VII below,and only for so long as the
Southland Holdings Properly remains unsold and the foan is stl owad, The
Wife's Credit Suissa investment in account #5564 , 8986 9602 and 8010 wil
only functlon as margin collateral for (he margin deb! outstanding, and the
Husband will indemnify her and make her whole from any claims made against
her In excess of the ratio of thelr respective ownership in split of ther accounts,
The margin debt shall not be increased any further from these Credit Sulase
accounts. The Wife's margin exposure will nol exceed approximately 25% or
whatever the acluaf percentage is as of the date of dissolution, of the margin
debt outstanding. Any margin calls will be fulfilled in (he following order, the
Husband for the first approximately 75% and the Wife for (he next approximately
25% (or in accardanca with the actual percentages as of the date of divorce}, It ts
ithe understanding of the paries thal the margin account will be satisfied and paid

by the sale of [he Southtend holdings property. .

ARTICLE Vill

DIVISIGN OF BUSINESS INTERESTS

Bt A, The Husband is the sole owner of Southland Holdings, Inc.

The only essets owned by the entity is an office building in Florida at 8052

®

19

Document 11 Filed 12/03/19 Page 15 of 45
Case 4:19-cv-00234-WTM-CLR Documenti Filed 09/16/19 Page 15 of 34

Lfh

me tee erp er nee

PO cope pte eg ere
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 16 of 45
Case 4:19-cv-00234-WTM-CLR Documenti1 Filed 09/16/19 Page 16 of 34

Armstrong Road, Santa Resa County and a bank account Said properly is
currently occupied by a third parly tenant, Sald property shall be listed for sale
aS soon as economically prudent as delermined by the Husband and Fred King,
as agent on behalf of the Wile, alfec consullation wilh a real esiale broker. The
Husband and Frad King shall have sole authority to handle afl arrangements in
connection with the sale (Le, sale’s price, maintenance, fix up renovations, term
of sale). The praceeds of sale shall be divided as follows:
i) Any mortgage or ether debi shall be paid, after being properly
documented:
@i) The Credit Suisse Loan for approximately $4,000,000 owed by the
Husband and to which the Wile Is by virtue of this agreement equally
liable shall be paid;
(iil} Real estate brokers‘ commission shall be pald;
{iv} Property taxes shail be paid;
fy) Reasonable attomays’ fees and disbursements including real
estale conveyance laxes incident to the sale shall be paid:
{vl} Mutually agreed to lix-up expenses shail be relmbursed to the parly
paying for cos! of same; and
(vil) ~The balance remaining plus the cash on hand In the bank account
and escrow account shall be divided bebveen the parties fihy (50%) percent lo
ihe Husband and fifty (80%) percent lo the Wire.
Wilh respect to (he sale, aach pary shall report and be responsible for

fifty percent (50%) of any gain on thelr tax return. of
B. For so tong as tha building remains occupied by a tenant, any
rental income fn excess of fhe debt service, renovations, deferred mainienance
items and expensas shail be pald to the existing Southland account fo go back
inte the business. Sald aecaun! at Wachovia shall be held in joint names with
Fred King and the Husband. This account shall romain the holding account for
the rental incame and the balance as of the date of divorce and onward shall be
used ta maintain and sepair the building, pay expenses for (he buliding including
but not limited to agreed upon administrative cosis. On a quarterly basis, the
Husband shall provide Fred King, an agenl on behalf of the Wife, wilh
calculations of teniaf Income received avery quarier, No transfers of assets,
including but not limited to cash, shall lake place for any putpose other than for
normal operating costs or expenses, payrnent af debt and required capital

‘ expenditures, from the date of divorce until the division of the remaining assets
after the sale of the properly, except as provided in Ihis agreamant.
©. Any shortfall in terms of expenses and/or renovalions related to the
property shall be paid fifly (50%) percent by the Husband and fifty (50%} by the
Wife. The Husband shail provide Fred King with a caleuiation of expenses due
from the Wife and said funds shall paid by (he Wife upon the date of the closing
of the sale fram her share of the proceeds,

8.2 The Husband owns stock in Unique Fabricating, Within
thirly (30) days from the dale of dissolulian of the parlies' marrage, (he
Husband shall uansfer and/or assign fity percent (60%) of his Interest in

Unique Fabricaling to the Wile. The Husband shall direct the company to

12

Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 17 of 45
Case 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 17 of 34

ope

nee re rE aM ee take

ster ete
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 18 of 45
Case 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 18 of 34

provide the Wife with any aad all infonnation required by her lo carry on the
investments in her name alone atter the vanster. if the Rusband is unable to
transfer ar assign sald fifly percent {60%) Interest to the Wife, the Husband
shall hold said fifty percent (80%) interest for the VVife’s benefit, Fellowlng
tiquidatton oy receipt of any distribulion from, the investment and/or stock from
the company, andfor from any non-corpefitien agreement, the Husband
shail cause the Wife to receive her share of the net payments or distribuilons,
alter faxes, [egal fees, accounting fees and other relatad expenses, within 7
days of his receipl, Wilh each payment, (he Husband shall provide to the
Wife @ calculation of taxes, legal fees, accounting fees and other related
expenses paid and/or due. Al the same lime, the Husband shall provide the
' Wile with copies of any documents he ralied-upon io perform his coleulations
as well as copies of checks or other documents showing receipt of morles
paid fo him from the company.

8.3 The Husband has an Interest in Foundation Source, a private
investment. He shall retain his interes! in said entlly free from any claim of the
Wife and he shall indemnity har and hold her hatmiess thereto.

8.4 The Husband and Wife have @ combined sixty percant {60%}
interest in JH Whitney Pan Asia Fund, a privale Investment which the Husband
shall retain free of any claim from the Wife, The parties’ children are the
beneficial owners of (40%) af (he investment. The chitdren shall retain thelr forty
(40%) interest In sald Investment and the Husband shall continue to hold said

interest for the benefit of the children. He shall cause lhe children lo receive their

13

Epo

aE ee RM a ne ede

pr epapee
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 19 of 45
Case 4:19-cv-00234-WTM-CLR Documenti Filed 09/16/19 Page 19 of 34

shara of the net distributions, after payment of taxes, accounting fees and other
telated expenses as soon as possible upan his receipt.

8.6 The parties have a joint interest in Blount Springs, a private
investment And shall retain their 50% interest in sald Investment if thal fs allovred
ot they will continue to hold the investment as It ls now. They shall equally share
aay disirlbulions and be equaily responsible for any capltal Calls. The parlles
shall share any Information with sach other regarding the progierty and mutually
make decisions concerning that invesimani.

8.6 The Husband confirms thal the chifcren will retain their interest fn

Heads and Threads and Goose island and wil provide proof of sanie..

ARTICLE 1X
TRUST ACCOUNTS

$1 The Wife is the beneficiary of thrae trusts: Trust Under Will
for Sarah P, Oakley; Helen Mathey Inter Vives Trust; and the Helen Mathey
Wil, The principal of the lusts are held In the followlng accounts:

{} = Trust Under Will for Sarah P. Oakley ~ U.S. Trust Account
(7043);

tii} Helen Mathey WI - Bank of New York Mellon Account
{200};

(iii) Helen Mathey inler Vivos Trust - Bank of New York Melon
Account (0200}.

As beneficlary of the trusis, the Wife is entitled Io receive frus( Income
generatad by all three (3) accounts, She shall retain her interest in said

income and atcounts {ree of any claim by the Husband and she shall hold

him harmless and indernnlfy him with respect lhereto. ® Z £0

44

saat

eased egdetee aay
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 20 of 45
Case 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 20 of 34

ARTICLE X

WIFE'S PENDING LAWSUITS

10.1. A. The Wile is currently Invaivad In four fawsuils not
related {o this dissolution action, wo cases In which she is the Plaintiff and
ihe two in which she is the Defendant. She shall be responsible for advancing
any and all cosis and fees related to said lawsuit(s}. The Wile shall have the
sole autharily to withdraw, prosecule or settle said lawsuil(s). The Husband
shail fully cooperate In connection wih any reasonable tequesis from the
Wile in connection wilh said lawsuii{s}. The Wife shalt retain the balance of
any award resutting from said lawsull{s). Any judgment entered against the
Wife refating to said lawsulls shall be her sala responsibility, She hereby
Indemnlfies the Husband and holds him harmless with respect ie any
judgments claims for professional fess and any other fiabilty in connection
with these lawsuits.

8, The Wife has a judgment against Andrea Utanoff in the
amount of $400,000. The Wife shall relain any arnount she receives pursuant
to sald judgment. The Wife has @ pending action in bankruptcy couri to

determine whether or not Ihis judgment is dischargeable,

ARTICLE Xi
ALIMONY

11.1. The parties hereto acknowledge and confirm that lhelr own
personal incomes, estates, prospects for the future and the provisions of this

Agreement, to the extent that each may benefit hereby, are and shall be

suffictent to satisfy his or her needs In the present and future. Each party agrees LH

15
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 21 of 45
Case 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 21 of 34

to release the other from all obligations of support and maintenance and each
agrees not to make applicatlon to any court for any property division or
distribution ar for alimony, counsel fees of matntanance or support for himself or
herself, except as atherwise set forth In this Agreement. No award of support.
maintenance or alimony shall be made in favor of either party now or at any

future time. Any such award of support, maintenance or alimony is hereby

precluded,

ARTICLE XH

MEDICAL BENEFITS AND EXPENSES

12.4 The Wife is presently insured under certaln medical policies made
avallable to tha Husband and his family a5 an incident to hls employment. The
Husband shall take all sleps necessary lo assist (he Wife in Ihe continualion of
ihls insurance by lransferdag her coverage from group policies to individual
policies to the extent permitted by law or the policy, and he wit cooperate in
order for her to avall herself to any COBRA benefits to (he extent possible. The

Wile shall be responsible for ihe cost of sald insurance after the date af sald

transfer.

ARTICLE Xiit
LIFE INSURANCE

13.4 Neither parly shall be obligated to maintain life insurarice for the

denellt of the other.

ARTIGLE XV fh

LEGAL COUNSEL

 

16
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 22 of 45
Case 4:19-cv-00234-WTM-CLR Documenti Filed 09/16/19 Page 22 of 34

14.1 The parties heralo declare and acknowledge that each has had
independent legal advice of his or her own selection. The Wife has been
represented by Nancy Aldrich, Esq. of Aldrich & Aldrich, 152 Kings Highway
Norlh, Westport, Connecticut, and the Husband has been represented by
Frederic J. Siegel, Esq. and Freda K. Roberts, Esq. of Siegal, Rellly, Conton,
LLC, 1261 East Main Street, Stamford, Connecticut,

14.2 From the assets to be divided pursuant to this agreement, the
Husband and Wife shall be required to pay the feas and disbursements of thelr
respective counsel Incurred in connection with the negollation and preparation of
this Agreement and in connection with the legal aclion now pending between the
panies which are Incurred up to and including the entry of a decree of dissclution

without any contribulions from the other. Each party shall similarly be required to

pay (heir own expert fees,
74.3 In the event that & shall be determined by a court of competent

jurisdiction (hat either party shall have breached any of the provisions of thls
Agreernenl or of any court decree Incorporating by reference of otherwise this
Agreement dr portions hereof, the offending party shall pay to the other party
reasonable allorneys’ feas, cour cosls and other expenses incurred in the

enforcement of the provisions of thls Agreement and/or Judgment or decree

incorporating any or all of the provisions hereof. Z #, 4)

7
Cage 4:19-cv-00234-WTM

-CL
ase 4:1 5523 We

ARTICLE XV
TAXES

15.4 The Husband shall be entiled to the available deductions
attribulable to the morigage interest and real properly taxes for the residence
located al 41 Flanagan Hill Read, New York for 2008 fifty percent (50%), 2009
fifty (50%) percent and thereafter 50% untill sold. The Husband shalt also be
entitled to fifty percent {50%} of all other deductions and overpayment associated

with the 2006 tax retums. The parties shall exchange {helr 2008 fax returns

__ within 7 days of filing.

15.2 The parties’ represent to each olher that he/she has heretofore
duly paid alt income flexes, municipal, state, federal and foreign, on att Joint
returns heretofore filed by the parties; that ne interest or pehallies are due and
owing wilh respect therelo; that no tex deficiency proceeding is panding or
threatened thereon; and thal no audit thereof is panding. If there is any
caficiency assessment, clam, Hability, or litigalion in connection with any of the
aforesaid joint returns filed by the parties or as to any tax issue ralated [a the
Husband's businesses, the party so advised by the Internal Revenue Service or
taxing authority shail nolify the other party promplly in waiting. With respect to
any such joint return or lability relating to the joint returns, the Husband and the

Wile agree to equally pay any taxes, assessments, penailies, interest, and

professional fees equafly.

Ais)

R_ Document 11 Filed 12/03/19 Page 23 of 45
LR Document1 Filed 09/16/19 Page 23 of 34

af
ARTICLE XVi

DEBTS OF THE PARTIES

16.1 Subject te the provisions of this Agreament, the Wile covenants
and represents that she has nol heretofore incurred or contracled, nor will she at
any time in the fuluce incur or conftact, any debl, charge or dablity whatsosver
for which the Husband, his legal representatives, or his propery or estate Is now
or may become tlable and the Wife further covenants at all fimes to keep the
Husband free, harmless and indemnified of and from any and all debis, charges
and Jfebliittles heretafore or hereafter contracted by her. ff the Wife does incur a
debt which the Husband pays and [s legally required fo pay, ha may deduct ihe
amount of sald deb! from the monies he fs obligated to pay tha Wile under this
Agreement.

16,2 Subject ta the provisions of his Agreement, {he Husband
covenants and represents that he has not heretofore incurred of contracted, nor
will he at any tlme in Ihe future incur or contract, any debt, charge ar liability

whatsoever for which the Wife her legal representatives, or her praperly or estate
is now or may become lable and the Husbernd further covenants at all times to
keep fhe Wile free, harmfess and Indemnified of and from ary and all debts,
charges and flabilites heretofore or haraatter contracted by him. If the Husband
does incur a debt which the Wile pays and is legally required to pay, she shall

upon demand, be reimbursed in full by the Husband.
18.3 The parties shall no longer ba joint credit card helders (primary or

secondary ) and the Husband shall remove his name from her Chase card

#0845, \¥

18

Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 24 of 45
Case 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 24 of 34

g

er arenes
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 25 of 45
Case 4:19-cv-00234-WTM-CLR Document 1 Filed 09/16/19 Page 25 of 34

ARTIGLE XV
REPRESENTATIONS

47.1. The financial affidavit of Ihe Husband dated 16/13/09____, and the
financial affidavil of the Wife daled _10/18/09_____ ate hereby incorporated and
Made a part of this agreament, It being expressly undefstoed thal thea tarms of
this Agreement and the financial arrangements hereunder were mada upon tha
representations contained in said affidavits. (Cis further understood and agreed
that the parlies hereto felled upon said representations in execuling this
Agreemant.

47.2 Each of the panies represents and warrants (hal his or her financial

affidavi, the Husband's dated as of 10/13/___, 2009___ and the Wife's dated

as of 10/19/_ , 2009__, are true and accurate, The terms and nancial
atrangements set forth in thls Agreement were made based upon the
representations made in said affidavits and both parties relied upon the facts set
forth therein. Each pany expressly represents that there has been no substantial
change In circumstances to him or (o her since fhe date of sald affidavits and thal
said affidavils fully, fairly and accurately sets forth the existing assets, fiabilitles,
and Incomes of the parties. In the event of 9 material omission or misstatement
by elther party in his or her affidavit, he other parly shall have the right to rescind

this Agreement and teapen and reform any judgment entered in the pending

action incorporating the lerms hereol,

ARTICLE XVill pA

MUTUAL RELEASES

20
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 26 of 45
Case 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 26 of 34

18.1 Subject lo the provisions of thig Agreement, each parly has
remised, released and forever discharged and by these presents does for himself
or hersell and his or her helrs, (egal representatives, executors, administrators
and assigns remise, release and forever discharge the other of and from all
cause of Causes of action, claims, rights or demarids whalsoaver in law ar in
equily, which either af the parties hereto ever had or now has agalnat tha other,
excepl any ar all cause or causes of action for dissolution of matiage or tegai
separation,

18.2 Subject te the provisions of this Agreement, each pary has
remised, released and forever discharged and by these presents does for himsell
or herself and his or her heirs, lagal represeniatives, executors, administrators
and assigns ranisa, release and forever discharge the other of and from alt
cause or causes of action, claims, rghts ot demands whatsoever, in law or In
equily, {including any interest in any pension, profit-sharing, deferred

compensatian or ofher qualified benefit plan whelher sald Interest arises by
conlract or pursuant to the Refirement Equily Act of 4984 or olherwise which
either of the pariies hereto ever had or now has agalnst Ihe other, except any or
all cause or causes of action for dissolution of mariage or legal separation.

18.3 Subject to the provisions of this Agreement, each of the parties may
In any way dispose of his or her property of whatsoever nalure, real or parsonal,
and the pariies hereto, each for hirnsell and herself, respectively, and for their

fespeclive heirs, fegal representaiives, execulors, administralors, and assigns

hareby walves any tight of election which he or she may have or hereafter of {i
>

&
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 27 of 45
Case 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 27 of 34

acquire regarding the estate of the olher, or to lake against any Last Will and
Testament of the other, whether heretofore of herealter executed, as may now or
hereafter be provided for In any faw of the State of Connecticut or any other state
or territory of the Uniled States, ar any foreign country end renounces and
releases all interest, right or claims of right of dower, or otherwise, that he or she
now has or might otherwise have against the other, on tha properly of
whatsoever nature, real or personal, of fhe olher, under or by virtue of the laws of
any Stale or country, and each will af the request of the other, or his_or her legal
representatives, executors, administralors and assigns, execute, acknowledge
and dellver any and all deeds, releases or any other insituments necessary to
bar, release or extingu'sh such interests, rights and clalins, or which may be
needful for the proper carrying info eect of any of the provisions of this
Agreement, Each of the parties renounces and relinquishes any and all claims
and rights thal he or she may have of may hereafter acquire to act as
adeninistrator of the olher party's estale, although either party may name the
other as executor or executrix if he or she so desires.

16.4 Except as expressly provided herein, bolh parties hereby expressly
waive any and aff rights which he or she may have in any pansion, profit sharing,
defarred compensation 401(k) or other employee benefit of the other whather
qualified or non-qualified for federal tax purposes and whether sald interest
arises by contract, pursuant to sald plan or by the Retirernant Equily Act of 1964
ar othenise. Each pary shall immediately upon demand execute any and all

documents necessary to effectuate said ownership or release said interest. aft

&

22
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 28 of 45
Case 4:19-cv-00234-WTM-CLR Documenti Filed 09/16/19 Page 28 of 34

ARTICLE XIX
SITUS

19.1 itis understood and agreed that this Agreement is entered Into
under ihe laws of the Stale of Connecticut, and (ha execution hereof wherever
and whenever undertaken shall be deemed to be completed upon the delivery of
the Agreement in Connecticut. The laws of the State of Connecticut shall be

applied (o any constnietian of thls Agreement, and in tha cesolution of any

dispute arising hereunder.

ARTICLE XX
MISCELLANEOUS PROVISIONS

20.1 The pariles agree that all depostllon transcripts, exper reports, and
" appraisal reports shalt bea kept confidential and may not be released lo any
person or entity withoul agreement of bath parties harato,

20.2 ttis understood and agreed that eilher parly pursuing legal action
regarding this maniage shall fully disclose this Agreement to the court before
which such action fs faken, The partes hereto agree that this Agreement may be
incorporated in full by reference or olherwise Jn divoree or dissolution of martiage
proceedings and/or a decreas of absoluta divorce or dissolution of marlage by 4
court of competent jurisdiction, in the discretion of the caurl, This Agreement
shall nol merge with any decree of any court affecting the parties hereto, but

shall survive any such decree and remain in full force and effect.

20.3 (fa judgment incorporating the terms of thls Agreement is modified,

this Agreement shall be deemed to ba modifled accordingly. “fp

23
Document 11 Filed 12/03/19 Page 29 of 45

Case 4:19-cv-00234- VM -CLR
WTM-CLR Document1 Filed 09/16/19 Page 29 of 34

Case 4:19- cv-00234-

20.4 in the event a judgment shall be modified as provided for in this
Agreement acither party shafl seek fo Interpase any of the terms of this
Agreement which shail differ from the judgrnent as modified,

20.5 No modificatian or walver of any of the terms of Ihls Agreement
shall be valid unless the sama shail be in wrifing and executed by both partes
with the same formafily as this Agreement. No waiver of any breuch or dofauli

hereunder shal! be deemed a waiver of any subsequent breach or defautt af the

same or similar nature,

20.6 The Husband and Wile have incorporaled in (his Agreement their
entire understanding and no orat statement or prior weilen malter exirinsic to this
Agreement shall have any force or effect and tha said parties are noi relying

upon any répreséntations other than those expressly sal forth herein,

20.7 The gbligations of lhe parties ia make fuher payments shait
terminate with the death of ihe Husband or Wife, except that any obligations
outslanding at the Hme of death shall be an become 4 charge upon the estale of
that party,

20.8 The Husband and Wife agree that (hey will at all fimes and af any
lime, from time to ime, make, execute and deliver, free of cost and expenses, all
further instruments and documants in wating, reasonably necessary or desirable
ta carry into effect fhe provisions of this Agreement.

20.9 This Agreement shall be executed in one or more counterparts,

pach of which se executed shall be deemed an original and shall constitute one

and the seme Agreement,

24
OO gS AS IMC

20.40 The paragraph headings herein ars for conventance only and shall
nal be construed to limit or in any way affect any provision of this Agreement.

ARTICLE XXI
ADDITIONAL DISCOVERY

21.1 The parties have been advised by their respecliva attomeys of thelr
right te compel discovery and inspection of the business and personal financial
books and recards of the other party and of thelr right to have accountants,
apptaisers and others investigale, appraise and evaluate any or all of the
personal and business assets of the other, Each parly has specifically waived
the further exercise of these rights and has instructed his or her respective
allorneys not to take any further measures, themselves or through others, with
respect to the discovery, inspectlan, invesligallon, appralsal of evatluatian of the
personal and/or business propery and assets of fhe other. The decision an the
pari of the parties nol to exercise further rights of disclosurs are based upon the
acknowledgment by each parly that he ar she is satisfied with the disclosure as
presently made of the financial circumslances of the ather party, including, but

not fimited to, income polential, marllal and separate properly of ihe ather and alt

ather aspects of the present and prospective financial circumstances of the other

party.

25

LR_ Document 11 Filed 12/03/19 _P
-00234-WTM-CLR Document1 Filed 09/16/19 page 30 Of ad
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 31 of 45
Case 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 31 of 34

IN WITNESS WHEREOF, the parties hareto have hereunto set their respective

hands and seals the day and year first above written.

Seressnen oy
aetle ‘ ef
LLM oS

EXER
SAE GBDES

 

28
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 32 of 45
Case 4:19-cv-00234-WTM-CLR Documenti Filed 09/16/19 Page 32 of 34

STATE OF CONNECTICUT =}
}ss
COUNTY OF FAIRFIELO }

Herber
On this d th OgttA belore me came abel to

me known to be the individual described In and who execuled the foragoing

inslrument, and acknowladged that he executed C) L L/L
LAA Lo £7,
& rnissioner of the’ Superiar Cadet
(eter.

STATE OF CONNECTICUT }
" )S65.
COUNTY OF FAIRFIELD }

‘On this \ ¥ day of lg 1_, 20/1 before me came Sally B, Ogden fo
me known to be the Individual deserlbed in and who executed the foregoing
instrument, and acknowledged that she executed the same.

 

Gomprfesionet of the Supetior Gourt
Notary Pubile

2?
Case 4:19-cv-00234-WTM-CLR_ Document 11 Filed 12/03/19 Page 33 of 45
Case 4:19-cv-00234-WTM-CLR Document1 Filed 09/16/19 Page 33 of 34

SCHEDULE A

The Husband shall retain the following assets:

Venetian Mirror;
Bedroom Chest;

E. Boyd Smith Painting;
Wood Rabbit Sculpture;
Model Airplane

And-all_ property ters-that-are-curently_inthe Husband's home.

The Husband shalt execute a Will which provides for the fact that the
Husband will teave all of the above referenced property, together with the
propérty he receives pursuant to Article Ul of the Agreement, to the children of

the parties.

7M wp

The Wie will execute a Will which provides that the property she has at the
time of death that carne from'lier family shall go to the children of the parties.

The Wife shall retain the following assets:
4) 4 David Fertigs,
2) the Susan Rarid paintings,

3} the palr of paintings of treas, ;
4} the two small ship'‘prints with green frames that came fram the house In East Hampton.

5) The flawer chandelier trom the dining room that my parents gave me for my binhday
in East Hampton.

&}  The-yettow dinner plates-——

7) the-8 pink flower plates that my dad gave me aftar my mother died.
&) The yellow painted small armoire from the bedroom

$} contents of the shelves In the living room and

10) Lacey's painting that! had framed and hung over the mantle.

44) An
. fw fu" i> ef BA Sion ¢ {Mas assy
te pois Shylf — Swebery om [rsh of ferry

Hl
trac (epee brits, pd Peale

pec” hare S
have ftre79 tv te ‘ Spe

Ss

i

1A
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 34 of 45

AE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OSE'Etr oS ae [Mrs LES'ObE PS } £OS'ELL' Ps lees es | j WiLL
i

i toa M HOUBIN PaJpuy Woy sqeatsnay|

MA qniD Sa;qnoq

" aN anid AugjoD
~ H Gna enbey AN!

Wh. Ong waquey ABH

~ _ o¢ H GHD Woe, PUeIS! Slaysig
~~ és H G00 pueys} ssaysiy

. a ios H 1 GND SMbusyods pues; sJaysi4
Mee cet ete ij G08'2$ H Qnid Hit punoy’
OO 1% ooo Oszs ooo'bazs H dusiagilay Ghid Jap jayOMNUEN
%4OS mos BE0'ZOLS 680 eBls | Lab yes r Wweulkediand xeL Roz |

H “Buyesugey enbjup!

___ | : SPY Puejs} Ssd05);
t f Spy SPRAY | pue Spear;

—__ {fos H SUROS LORBpUND 4
___ __ ToS r sbupidg yimoig
eo o at _H IeYCe> penser,

__. %OS 0S EaCL85 Teer Les i $95°G219 [oP bung ABajens-niniy UozoH
7 OOF MoD i Ber eges : eee Zges F puny eisy veel ASLRUIA HE
%0S 105 §2e'S6Z8 9ZE'9525 fso'zesis H URig Udisuag BGo\seunS

a {%0 %OOt SLD 0zs Sio'ozs AM (£859) vei SauasaAU ues]
i%05 0S i 266 ESS Zee'ess ¥B6'G0l¢ H (2888) Wut Si@UTsaAU; yes

%0 OGL : oog 1s "| d0els M J (L'2/SLOLU) 05 9 sBiojoyaoY

__ %O %OOL i oo0‘ss6"Ls “000°SS6 19 M_1 (ong) weBiow gr(Szgpu) 05 9 selsjaypoy
92 %Pe 1S ZEz‘ELes Qoo'0oLs LET EL ES 8 _GaS0e} Os UaAY = 0105) eSEInS ypaly

OS i%05. £88" pOzS eae hoes 996°60FS Hi _dUaind Feye42§ ~ 7006) aSsing yHID
_. %S9 [MSE O65 ‘Ze9$ P2o'Ores PLT'EZ6S H Gesley - 9868) S8sing paid
%O5 {%0¢ | £2 e2e$ Bio'azes $St'gga8 c LuibW Jessy LOZNOH - 7602) s55ing Wala!
48s PYLE | ft ees'oors ooo'6s$ BZB'OSps H (8959) assins lipaiy!

600k 1940) i i Or bls 202'b/5 H {eSoysauoS - 7609) QuauIesauT ES

%40S %05 "ESSE LOS PSL thos iL 60e'eee"L¢ Ht. {@LL9) sjusuyssayy ayes

__ %O5 oe i _ _ i [0s Ml (6269) qunoooy EinolouaA
205 BOS: AG i Piz'ls | eee es H Aseze)-aunsosy einayonay,

2 ROS Neg ee ces Sauces i! 022298 F {aserhjuncsoy encyseny
wae me a OOS 90S ceebe ogo 8S i! O22'SLS a (OELI) wnosay Enduaen,
a i | | suusg AVES ' anieA an yessy ~—

}St] yessy
USpBG A lspbo | pe ] ) Pp yu af
Crocmmne on necemnerarnas oee 4 seen et ae en ei ing pepe penne ee enter — pene
pe jove abeq ST/9T/60 Pally Tiwawnc0q Y1O-WLM-VEZ00-A0-6T:+ ase
Case 4:19-cv-00234-WTM-CLR Document 11

 

a oS . sa tte aeeemnansenesnaece

U.S. DEPARTMENT GF HOUSING AND URBAN DEVELOPMENT

SETTLEMENT STATEMENT
Beggs & Lane, RLLP
S01 Cammenadencia Street

Pensacola, Florida 32502
#50-432-2451 fax: 850-469-3931

oe

frac} were paid outside tie closing. They are shown hers for iuformarional purposes and are

Porsacola Stevedere Company, Ine.

P.O. Box 12781
Pensacola, Fiorida 3259}

D. Bomower;

 

 

Filed 12/03/19 Page 35 of 45

EXHIBIT B

 

b, TYPE OF LOAN

1 [Jews 2 F]van 3. [kx] conv. rams,
4 [“]va sf

fo Fichumkes
9903-71807

6. Modgage Ins, Case 0:

7. Lage Manber:

 

1

C. NOTE: This form is furnished te give you o statement of actual seftlement costs. Amounts paid ta and hy the settlement agent ave shown. Jtems marked
fed int

 

Southland Holding, Tac., d/o/a Southland Holding, Inc. Delaware

 

8. Seller: 3 John Street
Greenwich, Connecticut 06831
Whitney Bank dba Hancock Bank
F. Lender: LOE W. Garden Street
oe nee ee PBNSACOlA, Florida 32502
8052 Annstrong Street
G. Property: Milton, Santa Rosa County, Florida

Sants Rosa County, Foride

 

HH. Settiement Avent: Beggs & Lane, RLLP

___ Place of Settlement: 301 Commendencia Street, Pensacola, Flonda 32502 Escambia County

_L Setlerent Date. January 26, 2017

a Sammury of Borrower's Transaction

T

Ke,

Summary of Seller's Transaction

 

Borrower:

 
  

  
   

 

eq]

 

400, Gross Ammount Due
Contract Sales Price

 

eon wb 509,000.00 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

im soul Property Personal Property |. ne
103, Scttlement Charges io Borrower (line 1400) 24,146.55 | 403. ees
Adjustments for Items Paid by Seller in Advance; Adjustments for Items Paid by Seller in Advance:
106, City/Town Taxes 406. Cily/ Town Taxes “ensue
107, County / Parish Taxes 407, County / Parish Taxes
{08 Assessments 408. Assessments
Peo-rate Janvary Rent duc to Seller Jan 1, 2017 Pro-rata Junuary Rent due to Seller Ja 1, 2017
109. thru Jan 25, 2812 10,584.68 | 409. thru fan 25, 2007 10,584.68 ;
_120. Gross Amant Due from Borrower: 1,335,031,23 | 420. Gross Amaunt Due to Seller: 1,519,584.68 |
200. Ampunts Paid by arin Behalf of Borrower: __...{ 500, Reductions in Amount Due to Seller; a
201, Deposit /Eamest Money 19,000.00; 501, I posit (see instnictions) ee ew erent 0.0
202. Principal Amount of New Loan 1,275,000.00 { 502. Settlement Charges to Seller (Line 1400) 119,136.07
203. Existing E.qan{s) _ 503.__Existing Loan(s)
z a 904. Payoff of First Mortgage, .
so enanmane so onrme | 08s... aYOEE OF Second Mortgage ——
506, Purchase Monsey Mortgape

 

 

_ fA justments for items Unpaid by Seiler:

 

 

 

Unpaid by Seller:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

210. City / Town Taxes 31G._ City / Town Tax ae.

21 County / Parish Taxes fan 3, 2017 thru Jan 25, g149it S11 County / Parish Taxes Jan 1, 2017 theo Jan 25,

re 2OTT : 2017

E. Milton Fire District Assessment Jan 1, 2017 E. Milton Fire District Assessment Jan |, 2917

242. “hry Jan 25, 2017 M4493 | 512. seu Jan 25, 2017 141.03
213, 5H. bocce . saveunnvanne
220, Total Paid by / for Borrower: 1,285,953.9¢ | 520. Bre teductions ta Amount Due 130,082.01
306, Cash at Settlement from /i9 Borrower: a
301. Groge Aumovni due from Borrower (line £20) 1,535 OF 1.23 1,510,584,68
302, Less Amount Paid by/for Borrawer (line 220} 1,285,955.94 Less Reductions Amount due Seller fline 520) 190,082.01
363. Cash From Borrower: $249,075.29 | 603. Cash To Seller: $380,502.67

 

Borrawee Initiats: Michael |. Pate

Seller Lnitiats: SEO b Mecbert Ogden, Jr.

HUD-1 May 2007

Japan, Fd OES 4-98 CRA
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 36 of 45

* 8
¥

a

File Number: 9303-71807

Settlement Date:Janvary 26, 2017

     

  
 

  
 

L. Settlement

       

   
   

  

700. Total Sales / Broker's Commission: Paid from Paid from
Based on Price $1,500,000.00 @ 6.00% = $90,000.00 Borrower's Seller's
Fands at Funds at

  
 

§ettlement

   

802, Laan Discount ——~

 
   

£000. Reserves Deposited with Lender:
01, Hazard Insurance

QL, Ha:

 

    
   
 

$005. Annual Assessments

1100. Titke Charges:

  
     

1106, Notary Fees
$07 Attorsey Fees to Shumaker, Loop & Kendrick, LLP

(includes above em numbers: ne
1208, Tithe Insurance to Beggs & Lance, RLLP

  

1,425,00

     
  

     
 

3,187.50 4,162.50

    

    
 
 
 
  
 

LLiL. Endorsement $,1 to Chigaeo Title Insurance Cormpany

2112. Endorsement 9.\ to Chicago Tite Insurance Company ce
'113, Endorsement Survey to Chicago Title Insurance Company

1201, Government Recording and Transfer Charpes:

 

 

   
   

___1304. Cartificate of Good Standing - Borrower w Berns d& Lane, RLLP enn nana ee

324,446.55 $119,126.07

    

  

1400. Total Senlement Charges (Enter an ne 163, Sccoon Ff and tine 502, Section HC)

(have carefully reviewed the HUD-1 Setkement Statersent and to the best of my knowledge and belief, iia 4 wue and gecurate statement of all receipis and
disbursements made on my account or by mec in this transaction. § further ecrtify thal [ have received a copy of HUD-1 Setticment Statcaient,

Southland Holding, Enc, d/b/a Southland Holding, inc,
Ponsacols Sicvodore Company. inc. aware,

Borrower: Seller:

Michael L. Pate, President r BRP President

Ihave reviewed the Closing Disclosure, die settlement statement, the lender's closing instructions and any and all other forms relative to the escrow funds,
including any disclagore of the Florida title insurance promfums belng paid, and I agrec to disburse the eserow funds in accordance with the terms of this

transaction and Florida hw,

 

Settlement Agent: Date: Jonuary 26, 2017

 

William H. Mitehem

WARNING: [tis a crime to knowingly make false statements to the United States on this or any other similar form, Penalties upon conviction can incinde a fine
and imprisonment, For details seo Title 18 U.S. Code Section 1061 and Section 2410.

HUD-4 May 2007

January 2d 9047 2-9 PM
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 37 of 45

SYZEZ'BOT = § BION ELS YIM ids as/oOS
96er TZ = § Spaaodld BIBS 18N
payseye a]ON—Os jusse, jo ayes Je aw Ag pied Auedkuos qwaved uatu0) enp juawAed foacoo‘0eT) §=s 3 SION saldqjouysa, puejymNes

MO|Tq BIOU 9y] Ids 0} asoO1D NOA 4]

BrzEeest = § ids os/os

9S PEPLTE = §$ SpasI01d SES IN

TLEL0'E90'T) $ sesuedhd [FOL

J2uaLINIUOS Sumeys payyeye owaw Bumoddns ¢Toz wer Alyy LEOZ Eny sea juawazeuey paniooe Moo0csTt} 5S a S304 JuBWOseUELy
esoy ejues fo Aquino? 3u} pied | uaym £007 190 JO se JUNOWe Jua@UAedal BUIMOYS ayjOU payee (226'2r6) S$ 6 quawAeday aBeduayy

SIES SUB JO SHIEJEp BUY NOA SeAID JoOYS pagueE sy. LO@OSORET SW JON BUIPINg B25

$@3390dd F1VS SONIGTOH GNYVIBINGS

O LITA Xd
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 38 of 45

   

   

 

 

hia

A. U. 8. DEPARTMENT OF ITOUSING AND URBAN DEVELOPMENT 1 8 TYEE OF LOAN

 

 

SETTLEMENT STATEMENT ne
Beggs & Lane, RELP ‘ [| ra 2. {fram i rx] CON. UNINS.
Sot Commendencia Street ava s. [_ leony. mss,
Pensacola, Florida 32502 Tk Rn TE sere
“OD « R5Q069-3031 "File Ruanbee Laan Santer.
A50432-2453 fax: 850-469-333 9RNSOT

#. Magpage tas. Case Nu:
i
C. NOTE: This forum is furnished ty give you a statement of actual setiionent costs. Amounts paid to and by the settiement agent are shown, flems marked
poc| were pati wutride the closing. They ere shown here for informational purposes and are ne! inchided ix the totals,
Pengacels Sievedore Company, Ins.
D, Borrower: P.O. Box 12781
Pensacola, Florida 3259] . ee enna ei ah tein eee
South?and Holding, Inc., d/o/a Southland Holding, Inc. Delawure
E. Seller: 3 John Strect
Greenwich, Comnectiout O6831 oo ee ce ceecuee oe se 7

Whitney Bank dba Hancock Bank

 

 

 

 

F, Lender: 'G1 W. Garden Streel
___._ Pensacola, Florida 41502
(052 Armstrong Street
G. Propesty: Milton, Santa Rosa County, Florida

Santa Rosa County, Florida,
H. Scttiement Agent: Beggs & Lane, RLLP
___Place of Settlement: 501 Commendencia Street, Pensacola, Florida 32502 Escambia County _
1. Setliement Date: January 26, 2027

 

ad. Summary of Borrower's Transaction KK. Summary of Sciler's Transaction

 

100. Gross Amount Due From Borrower: nee
_AO1, Contract Sates Price

      

 

 

 

 

 

 

 

  

 

 

 

 

 

 

   

 

j | Peoperty.
HOR. Settlement Charges to Borrower {line 1400) 34,446.55 . vee cee
Adjustments for Items Paid by Seller in Advance: ,___ Adiustments for [tems Paid by Seller in Advance
106, City / Pown Taxes 406, City / Town Taxes .
107. County / Parish Taxes 407, County / Parish Taxes
AQ. Assessmecots 408. Assessments ues vane
TG anitary' Rent due to Selter Jan 3, 2017 . Pro-rsta Fenuary Rent duc to Seller Jan 1, 2027
109. sara Jan 25, 2017 : 10,584.68 | 409. sie Jan 25,2017 10,584.68
120. Gross Amount Duc from Borrower: 1595,031.25 | 420. Gross Amount Dire lu Seller: 1,510,584.68
200. Amounts Paid by or in Behalf of Borrower: 500, Reductions in Amount Due to Seller:
20), Deposit / Eamest Money 10,000.00 | 503, Excess Deposit (see instructions}
202. Piincipal Amount of New Loan 1,275,000.00 | 502.
203. Existing Toari(s) 503. Existing Loan(s)

 

 

 

$04, Payoff of First Mortgage
305, Payoff of Second Mortgage

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

206, 506. Purchase MencyMorgaze ee eevee

uf Hiustments for tems Unpaid by Seffer:, son smunanfone AO iustinents for Iterns Unpaid by Seller:

210. City/Town Taxes . cone see et 520. City} Fown Taxes

ai soe ant Taxes fan 1, 2017 thru Jan 25, B4.911 SLL. County {Parish Taxes Jan {, 2017 thru Jan 25, aia
E. Mitton Fire District Assessment fan 1, 2027 E. Milton Fire District Assessment Jan 1, 2017

242. thew Jan 25,2017 141-03) 512. ney Jan 25,2017 141.03

220, Total Paid by / for Borrower: 1,285,955.94 | $20, cuenions in Amount Due 130,092.91

300. "Cash at Settiement from/to Borrewer: SL G0, Cash at Settlensent to / from Setler:

301. Gross Amount due from Borrower (line 120) 1,535,031.33 | 601. Grogs Amount duc to Seller (line 420) L5H) $84.58
302. Less Amonut Paid by/for Borrower (line 220) 1,285,955.94 | 602, Less Reductions Amount due Seller (line $20} 130,082.51
383, Cash From Borrower: $249,075.29 | 603. Cash To Selier: $1,380,502.67
Borrower (nilials: __ Michael £, Pate
Selfer initials: STAD 4. Herbert Ogden, dr.

HUD-+ May 2007

leanne FA FT He OR
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 39 of 45

e *

Settlemen| BatecJanuary 26, 2017 Fila Number: 9303-71807

L. Settloment

706, Total Sales / Broker's Comrilsslom: Paid from Paid from

Based on Price $1,560,000.00 @ 6.00% = $50,000.00 Borrower's Seller's
Funds at Funds at

Settlement Settlement

_900, Items Required by Lender to be Paid in Advance:
BOT Daily interest charge from Jay 26, 2017

 

1005. Annual Assessments

1105. Document Preparation oo.
3105, Notary Fees ae
107. Allorncy Fees to Shumaker, Loop & Kendrick, LLP £,425,00
incfudes above item numbers:

1108. Titie Insurance to Beggs & Lane, RLLP 3,187.50 3,162.50

 

11313. Endorsement Survey to Chicago Title Incurance Company.

1400. Toral Settlement Charges (Enter on line 103, Section J and line 502, Section &} $24,446.55 3119,126.07

 

have carefully reviewed the HUD-? Scttlement Statement and to the best ef ray knowledge and belie, it is a truc and accurate statement of all receipts and
disbursements made on my account or by me in this transaction, I further certify that T have received a copy of HUD-[ Settlement Stacoment.

Southland Holding, Inc., d/b/a Southiand Holding, inc.

Pensacola Stevedore Company, Inc. “NOK
Borrower: Seller:
Michact L. Pate. President i FER President

Ihave reviewed the Closing Disclosure, the settlement statcrseal, the lender's closing instructions and any and afl other forms relative lo the escrow funds,
including any disclosure of the Ptorida title insurance premitins being paid, and T agree to disburse the escrow fonds in xecordance with the terms of this

lzansaction and Florida low.

7 7
Scitt Agent: Date: Jontiery 26, 291

 

Wiliam HW. Mitchem

WARNING: Itis a crime to knowingly make false statements to the United States on this or any other similar form. Penailies upon couvicton cau include a fine
and imprisonment, For details see Tills 18 US, Code Section 10G1 and Section 2080.

HUD-1 May 2007

Jeruary 2 S47 APR Phd
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 40 of 45

C . x PROMISSORY NOTE
\

SANTA ROSA COUNTY, a political subdivision of the State of Florida having an
address at 200 Willing Street, Milton, Florida 32570 (hereinafter called "Payee”), on November
24, 1997, FOR VALUE RECEIVED, SOUTHLAND HOLDING, INC. d/b/a SOUTHLAND
HOLDING, INC. DELAWARE, a Delaware corporation having an address at P.G. Box 868,
Norfolk, VA 23501, after date, the undersigned (and if more than onc, cach of them jointly and
severally), (hercinafter called "Maker"}, promise(s) to pay to the order of Payee at its office
designated above (or at such other place as Payee hereinafter may designate) the principal sum of
ONE MILLION EIGHTY-NINE THOUSAND NINE HUNDRED THIRTY-THREE AND
60/100 DOLLARS ($1,089,933.00), together with interest thereon from date at the rate of 7%.

Principal and interest shall be payable as follows: commencing on June !, 1998 and on the .
first day of each and every month thereafter through and including May 1, 2008, Maker shall
make monthly payments of accrued interest and principal in the minimum amount of SEVEN
THOUSAND TWO UUNDRED PIFTY-ONRE DOLLARS AND THIRTY-FIVE CENTS
($7,251.35). Payments uf interest and principal shall be deferred for the period commencing on
the date of this Note and ending May 31, 1998 (the “Deferral Period") and added to the balloon
payment described below, Interes¢ wil! not acerue on the deferred interest. The payment schedule
shalt be based on a thirty (30) year amortization schedule, Payment will first be applied to interest
accrued and due, and then to principal. In addition to the May i, 2008 interest and principal
payment, a Balloon payment in the aggregate amount of NINE HUNDRED SIXTY-EIGHT
THOUSAND FOUR HUNDRED NINETY-EIGHT DOLLARS AND TWENTY-NINE
CENTS ($968,498.29) shal! be due and payable on May [, 2008, which balloon payment is
comprised of (a) the outstanding principal amount of $935,297.79, and (b) interest in the amount
of $33,200.50 deferred turing the Deferral Period (which Includes interest in the amount of
$1,463.21 for the period November 24, 1997 through and including Navember 30, 1997).

Further, should it become necessary upon default (as herein defined) beyond any applicable
grace, Cure or notice period, to enforce collection of any unpaid balance hereunder, each of the
undersigned whether Maker(s), Sureties, Endorsers, Guarantors or other obfigors on this Nate,
agree tO pay all collection and reasonable lega! expenses incurred by Payee inctuding reasonable
attorney's fees, and shall include, without limitation, such fees incurred prior to Institution of
litigation, or in litigation. including trial and appellate review, and in arbitration, bankruptcy or

other administrative or julicial proceedings.

In the event of any acceleration (whether automatic or optional) of the maturity of the
ageregate indebtedness, interest at the highest rate allowed by applicable law without violating
usury laws shall be computed and be required to be paid on the unpaid aggregate principal and
interest accrued at the time of acceleration until the same is paid.

Each Obligor (which term shalf hereafter mean and include Maker(s}, Endiorser, Surety,
and Guarantor of this Note) and all others who may become liable for all or any part of the
obligation evidenced and secured hereby, do hereby jointly and severally waive presentment,
demand for payment, protest and/or dishonor, acceleration of maturity and any and all other
notices or demands in -coneection with the delivery, acceptance, performance defautt or
enforcement of this Note and consents ta any and alf delays, extensions wf thes, renewals releases
of any party to this Note and of any available security to any Obligor or the actual owner thereof,
Each Obligar, further, waives notice of the acceptance of any guaranty and expressly uprees to
pay alf amounts hereunder, upon demand, without requiring any action or proceeding against the
principal Maker(s),

Upon the happeni-g of any of the following events, circumstances or conditions, each of

which shall constitute a “acfault" hereunder, all liabilities of each Maker to Payee, less the amount

\ of any cebates required by law, shall Uhereupon or thereafter, at the Option of Payee, be
accelerated and become immediately due and payable: (a) Failure of any Obligor to pay any
installment of this Nate or other obligation hereon within the Cure Period {as hereinafter defined),

DOR
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 41 of 45

CO Py

or to pay within the Cure Period any other agreement with Payee or in the mortgage referred io
above; (b) Xny warranly, upresentation or statement made or furnished to Payee by or on behalf
of any Obliger in connection with this Agreement or to induce Payee to make a loan to Maker
proving to have been false in any material respect when made of furnishes; (c) Death, dissolution,
termination of existence, insolvency, business failure of the Maker, apppintment of a Receiver of
any part of the property or, Assignment for the Benefit of Creditors by, or the commencement of
any proceeding under the Bankruptcy or insolvency Laws by or against Maker or any Endorser,
guarantor ar surety for lien said Maker (said events hereinafter referred to as an “Event of
Insolvency"); (d) Failure of any corporate Obligor to maintain its corporate existence in goad
standing; (e} Entry of any judgment or the assessment and\or filing of any tax lien against any
Obligor in excess af $250,000; (f) Taking of possession of any substantial part of the property of
any Obligor at the instance of any governmental authority; or (g) Assignment by any Obliger
claiming any interest in the collateral of any equity in the collateral, if any, which secures this
Note, without the written consent of Payee.

 

For all monetary defaults under this Promissory Note and/or the mortgage, Payee must,
prior to taking avy action as set forth in the mortgage and/or this Promissory Note, notify Maker
that it is in default, and allow Maker a period of five (5) business days from the date of said notice
fo cure said monetary default (the “Cure Period"), If Maker fails to cure said monetary default
within the Cure Period, Payee may then assert any and all rights it is entitled to assert in the case
of a monetary default und: the terms of the mortgage and/or this Promissory Note. For all non-
monetary defaults under this Promissory Note and/or the mortgage, Payee must, prior to taking
any action as sel forth in the mortgage and/or this Promissory Note, notify Maker that it is in
default, and allow Maker a period of thirty (30) days from the date of sald notice to cure said non-
monetary default (the "Non-Monetary Cure Period"), Maker shafl have the right to seek an
extension of the Non-Monetary Cure Period and Payee shall prant a reasonable extension thereto,
So long as Maker can demonstrate to Payce that Maker is making diligent efforts and progress to
cure said non-monetary default provided that Payee shall not be obligated to grant such extension
if Payee's security interest in the Premises will bec materially adversely affected thereby, If Maker
falls to cure said non-n.onetary defauit within the Non-Monetary Cure Period or reasonable
extension thereof, Payee may then assert any and all rights it is entitled to assert in the case of a
non-monetary default under the. terms of the mortgage and/or this Promissory Note, For all
defaults that are wiggered by the happening of an Event of Insolvency under the terms of this
Promissory Note and/or the mortgage, Payee must allow Maker a period of sixty (60) days from
the happening of such event to either rectify, vacate, stay or otherwise cure said default before
Payee asserts its rights upon default hereunder. .

No waiver by Payee or other holder of this Note of any default shall operate as a waiver
of any other default or the same defauit on a future occasion, No tindification cat may be
granted or consented to ity the Payee with regard to the time of payment or with respect to any
other provisions of this Note or any delay or omission on the part of Payce in enforcing the terms
hereof shall operate a3 a waiver, or otherwise effect its right to enforee the terms hereof or avail
itself of any remedy with respect thereto.

This Promissory Note may be pre-paid In whole or in part at any time without penalty or
fee,

This Note may not be changed, modified or discharged, in whole or in part, and no riglit
or remedy of the Payee lixreunder or under any other agreement may be walved except by written
agreement, signed by both parties, and only in the specific instance for which piven. The terms
and ptevisions of this Note shall survive the renewal, modification, or extension of this Note.

Anything in this Note to the contrary notwithstanding, it is understood and apreed by the
parties that if by reason of acceleration or otherwise, interest hereunder shall exceed the tnaximum
amount permitted by law as to the undersigned shall be credited by Payee on interest accrued or
principal or both at the time of acceleration so that as ta the Obligors hereunder such interest shall
hot exceed the maximum amount permitted by law provided that such credit will not cure any

efaule,

277K ~2-

aE Ts
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 42 of 45

This Note has been delivered in the State of Florida. Wherever possible, each provision
of this Noveshal! be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under applicable Jaw, such
provision shall be ineffective to the extent of such prohibition or invalidity, without invalidating
the remainder of such provision or the remaining provision af this Nase.

t

This Joan is securiel by a security interest in coflateral which is evidenced by a Mortgage

dated November 24, 1997,

SOUTHLAND HOLDING, INC, d/b/a
- SOUTHLAND HOLDENG, INC,
DELAWARE, a Delaware Corporation

wD be

Name: Rod V. Andrews
Tithe: President

CO ry

ute

ERT HIg.4 . 3+

ane

eer
Fi 9 Page 43 of 45
4 T R ment 11 iled 12/03/1
A: - 34-WTM-CL Docume

C

PROMISSORY NOTE

$100,000 . Novembers?/ 1997

l. FOR VALUE RECEIVED, Southland Holding, Inc., a Delaware

of () May 1, 2008 and (ii) the date on which the Maker repays the $1,089,933 promissory
note of the Maker, dated November 24, 1997, payable to Santa Rosa County. The Maker
shall pay interest Upon the maturity of this note until paid at an annual rate equal to 7%,

2. Payment of Principal and interest hereunder shall be made on the due date
specified above at the offices of the Payee, at 2601 B, Indian River Road, Chesapeake,
Virginia 23325 or at such other place as the Payee mnay designate to the Maker in wating.

against the Mater remains undismissed for a period of 60 days, or if the Maker by any act
iconsents to, approves of or expressly acquiesces in any such petition or Proceeding.
g:(b) the Maker shall seek reliefunder any such law, (c) the Maker shall make an assignment

Bor the benefit of creditors; or (d) a court of competent jurisdiction shall enter an order,
Eiudgment or decree, or enter an order for relief against the Maker in any Case commenced

4. This note may be Prepaid in whole or in part from time to time without
OF Premium provided that any such Prepayment shall first be applied against
accrued hereunder to the date of payment,

 
5
. 3/19 Page 44 of 4
ent 11 Filed 12/0

-00234-WTM-CLR Docum

Case 4:19-cv-002

withholding or other taxes imposed by the Government of the United States OF any other
nation, state or Political entity and, in the event of any such withholding or other taxes,
the Maker shall report the amount of the payment to he made to the Payee as such Breater
amount necessary so that the net remaining amount actually paid-by the Maker to the
Payee shalf be the foll amount determined under the Note, and the Maker shall be
Fesponsible for any and all] such Withholding and taxes,

6,
the state of Virginia applicable to agreements made and to be performed entirely in
Virginia. The federal and state courts located in Virginia shall have exclusive Jurisdiction
Over all disputes arising hereunder and the parties Consent to personal Jurisdiction
thereunder, and each Darty hereby waives any objection to the aforementioned courts

based on inconvenient forum or other similar grounds. Legal process against each of the

   

  

EE id ee EF pt pm
é ¢: John Dannenh
Title: President
Case 4:19-cv-00234-WTM-CLR Document 11 Filed 12/03/19 Page 45 of 45

 

 

Denny Ogden

From: Sally Ogden <saillybehr@aol.com=>
Sent: Thursday, July 25, 2013 1:29 PM
Ta: Denny Ogden

Subject: Re: Southland Holdings

 

Denny..{ don't care if you insure it, it doesn't seem to matter. | feel you can fix up the ro i don't want fo spend any

money on it. You have income and | do not(Keep records ane if and when it sells you can be reimbursed from the sale Gr
the rent whichever happens first. That is the way | would like to see it handled. Let me know, Sally

 

 

Sent from my iPhone
